PER CURIAM.
Joe Bill Puckett appeals the summary denial of his motion for posteonviction relief in *934which he claims ineffective assistance of trial counsel in two separate instances. The court properly denied Puckett’s second allegation on the basis that it was without merit. The trial court however, disposed of his first allegation without consideration of the merits because of its belief that this argument was addressed on direct appeal. When the appellate briefs are examined, it is clear that the issue of prosecutorial misconduct was raised and considered, not the actions of defense counsel. This matter must be remanded for consideration of whether defense counsel was ineffective for making allegedly prejudicial statements about Puckett. In all other respects the order denying the motion is affirmed.
Affirmed in part, reversed and remanded in part.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.